[Cite as State ex rel. Bey v. Ohio Court of Claims, 2021-Ohio-2200.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State ex rel. Vincent El Alan Parker Bey,               :

                 Relator,                               :
                                                                       No. 19AP-853
v.                                                      :
                                                                   (REGULAR CALENDAR)
Ohio Court of Claims,                                   :

                 Respondent.                            :




                                          D E C I S I O N

                                       Rendered on June 29, 2021


                 On brief: Vincent El Alan Parker Bey, pro se.

                 On brief: Dave Yost, Attorney General, Michael A. Walton,
                 and Bridget C. Coontz, for respondent.

                                    IN MANDAMUS
                     ON OBJECTIONS TO THE MAGISTRATE'S DECISION

BROWN, J.
        {¶ 1} Relator, Vincent A. Parker, under the name Vincent El Alan Parker Bey, has
filed a pro se original action requesting this court to issue a writ of mandamus ordering
respondent, the Court of Claims of Ohio, to respond to his public records request brought
under R.C. 149.43 and to award costs and statutory damages. Relator further seeks an
order of civil forfeiture pursuant to R.C. 149.351. Respondent has filed a motion to dismiss
the complaint under Civ.R. 12(B).
        {¶ 2} The matter was referred to a magistrate of this court pursuant to Civ.R. 53
and Loc.R. 13(M) of the Tenth District Court of Appeals. The magistrate issued the
appended decision, including findings of fact and conclusions of law, recommending this
court grant respondent's motion to dismiss and deny the requested writ on grounds that:
(1) relator's complaint fails to state a claim for relief as the Public Records Act no longer
No. 19AP-853                                                                                 2


applies to judicial records such as those sought by relator, and (2) this court lacks
jurisdiction over relator's civil forfeiture claim.
       {¶ 3} Relator has filed objections to the magistrate's decision, arguing the
magistrate erred by: (1) recommending the complaint be dismissed for grounds not argued
by respondent, (2) concluding relator failed to state a clear legal right to relief, and (3)
failing to mention that respondent did not respond in writing to the public records request.
       {¶ 4} At the outset, as noted by respondent, relator has filed untimely objections to
the magistrate's decision. Specifically, the record indicates that, subsequent to the filing of
the magistrate's decision (on December 3, 2020), relator filed a motion for an extension of
time to file objections to that decision. This court, by journal entry filed December 23,
2020, granted relator an extension of time to file his objections to the magistrate's decision
"no later than January 15, 2021." Relator, however, did not file his objections until
February 9, 2021. Although untimely, we will, in our discretion, address the merits of the
objections.
       {¶ 5} Under Ohio law, " '[a] motion to dismiss for failure to state a claim upon
which relief can be granted is procedural and tests the sufficiency of the complaint.' " State
ex rel. Belle Tire Distribs., Inc. v. Indus. Comm., 154 Ohio St.3d 488, 2018-Ohio-2122, ¶ 17,
quoting State ex rel. Hanson v. Guernsey Cty. Bd. of Commrs., 65 Ohio St.3d 545, 548
(1992). Further, "[a] court may grant a motion to dismiss only when the complaint, when
construed in the light most favorable to the plaintiff and presuming all the factual
allegations in the complaint are true, demonstrates that the plaintiff can prove no set of
facts entitling him to relief." Id., citing Mitchell v. Lawson Milk Co., 40 Ohio St.3d 190, 192
(1988).
       {¶ 6} Under his first objection, relator argues the magistrate erred by dismissing
that part of his complaint seeking monetary damages for civil forfeiture (pursuant to R.C.
149.351) on a ground not presented by respondent. Specifically, relator refers to the
magistrate's determination that this court lacked jurisdiction over relator's forfeiture claim
based on the language of R.C. 149.351(B) (i.e., providing that a civil action to recover a
forfeiture must be brought "in the court of common pleas of the county in which division
(A) * * * allegedly was violated").
       {¶ 7} In general, "[s]ubject-matter jurisdiction is the power conferred on a court or
adjudicative body to decide a particular matter on its merits and render an enforceable
No. 19AP-853                                                                                3


judgment over the action." Hulbert v. Buehrer, 10th Dist. No. 16AP-474, 2017-Ohio-844,
¶ 11, citing State ex rel. Gen. Elec. Co. v. Indus. Comm., 10th Dist. No. 06AP-648, 2007-
Ohio-3293, ¶ 22, citing Morrison v. Steiner, 32 Ohio St.2d 86 (1972), paragraph one of the
syllabus.
       {¶ 8} We note relator does not appear to challenge the magistrate's interpretation
of the statute but, as noted, contends the magistrate erred in deciding the issue on grounds
not raised by respondent. Subject-matter jurisdiction, however, "may not be waived or
bestowed upon a court by the parties to the case." State ex rel. White v. Cuyahoga Metro.
Hous. Auth., 79 Ohio St.3d 543, 544 (1997), citing State v. Wilson, 73 Ohio St.3d 40, 46
(1995). Further, "because a court cannot consider the merits of a case without subject-
matter jurisdiction, it may raise the issue of subject-matter jurisdiction sua sponte."
Hulbert at ¶ 11, citing Foreman v. Lucas Cty. Court of Common Pleas, 189 Ohio App.3d
678, 2010-Ohio-4731, ¶ 12 (10th Dist.). Accordingly, and contrary to relator's contention,
there is "no requirement" that any party raise the issue of subject-matter jurisdiction before
a court can examine and determine its jurisdiction. Sherman v. Burkholder, 8th Dist. No.
66600 (Dec. 15, 1994).
       {¶ 9} Here, the magistrate properly determined this court lacked jurisdiction over
relator's claim for civil forfeiture. See R.C. 149.351(B); Patriot Water Treatment, LLC v.
Ohio Dept. of Natural Resources, 10th Dist. No. 13AP-370, 2013-Ohio-5398, ¶ 34 (noting
"a claim based on an alleged violation of R.C. 149.351(A) and seeking * * * a 'forfeiture' in
the amount of $1,000 per violation * * * may only be brought in 'the court of common pleas
of the county in which division (A) of this section allegedly was violated"). (Emphasis sic.)
Accordingly, relator's first objection is overruled.
       {¶ 10} Under his second objection, relator contends the magistrate failed to rule on
his petition in a timely fashion and that case law existing at the time he filed his mandamus
action would have been favorable to him. We note that relator acknowledges the recent
decision in State ex rel. Bey v. Byrd, 160 Ohio St.3d 141, 2020-Ohio-2766, in which the
Supreme Court of Ohio addressed an appeal by this same relator from a judgment of the
Eighth District Court of Appeals denying his request for a writ of mandamus to compel the
clerk of courts of Cuyahoga County to produce various court records. In Byrd, the Supreme
Court noted that "Sup.R. 44 through 47, the public-access provisions of the Rules of
Superintendence, apply * * * to case documents in cases commenced on or after July 1,
No. 19AP-853                                                                                4


2009" (and that, correspondingly, the Public Records Act (i.e., R.C. 149.43) is applicable to
such actions commenced prior to July 1, 2009). Id. at ¶ 12. See also State v. Ware, 9th
Dist. No. 29133, 2020-Ohio-3542, ¶ 5, citing Byrd at ¶ 11-12 (noting "[t]he Supreme Court
of Ohio has recently clarified that Sup.R. 44 through 47 * * * apply to case documents in
cases commenced on or after July 1, 2009," and that an action to compel production of
documents from a criminal case commencing prior to July 1, 2009 must "be brought under
the Public Records Act, not the Rules of Superintendence"). (Emphasis sic.)
       {¶ 11} Relator's contention that a more timely decision by the magistrate (i.e., prior
to the Supreme Court's decision in Byrd) would have required application of law more
favorable to him is not persuasive as the Supreme Court, prior to Byrd, had recognized that
access to the type of records at issue in the instant action are governed by the Rules of
Superintendence. See, e.g., State ex rel. Village of Richfield v. Laria, 138 Ohio St.3d 168,
2014-Ohio-243, ¶ 8 (noting "[w]e amended the Rules of Superintendence by adopting
Rules 44 through 47, effective July 1, 2009," and that "Sup.R. 44 through 47 deal
specifically with procedures regulating public access to court records and are the sole
vehicle for obtaining such records in actions commenced after July 1, 2009"); State ex rel.
Vindicator Printing Co. v. Wolff, 132 Ohio St.3d 481, 2012-Ohio-3328, ¶ 23 (noting, in
action filed in 2011, "Sup.R. 44 through 47 became effective on July 1, 2009," and "[w]e
decide this case based on the Rules of Superintendence, which provide for public access to
court records").
       {¶ 12} Based on the foregoing, relator's second objection is not well-taken and is
overruled.
       {¶ 13} Under his final objection, relator contends the magistrate erred in failing to
mention that respondent did not respond in writing to the public records request. Relator
argues that, pursuant to R.C. 149.43 of the Public Records Act, a public office is required to
provide a written explanation for denying a public records request. According to relator,
the magistrate's failure to "even mention" that respondent failed to respond in writing
"gives the instant mandamus/civil forfeiture the appearance that the respondent did not
have the duty to respond in writing." (Relator's Brief at 4-5.)
       {¶ 14} While relator's objection relies on provisions of the Public Records Act, the
magistrate determined (properly) that the Public Records Act "no longer applies to judicial
records such as those sought by relator." (Appended Mag. Decision at ¶ 26.) Rather, as
No. 19AP-853                                                                                5


discussed above and noted by the magistrate, such actions, "beginning on or after July 1,
2009, are governed by the Rules of Superintendence for the Courts of Ohio." (Appended
Mag. Decision at¶ 26.) Having concluded that relator's attempt to obtain judicial records
(arising out of a case commenced after July 1, 2009) was not governed by the Public
Records Act, and therefore finding relator's complaint failed to state a claim for an
enforcement action in mandamus under R.C. 149.43(C)(1), the magistrate did not err in
failing to "mention" that respondent did not respond in writing to the public records
request.   Nor, in any event, would such factual findings be required under the
circumstances. See, e.g., State ex rel. Drake v. Athens Cty. Bd. of Elections, 39 Ohio St.3d
40, 41 (1988) ("When a court dismisses a complaint pursuant to Civ.R. 12(B)(6), it makes
no factual findings beyond its legal conclusion that the complaint fails to state a claim upon
which relief can be granted.").
       {¶ 15} Relator's third objection is overruled.
       {¶ 16} Following an independent review of the magistrate's decision and the
objections filed by relator, we find the magistrate has determined the pertinent facts and
properly applied the relevant law. Accordingly, relator's objections are overruled, and we
adopt the magistrate's decision as our own, including the findings of fact and conclusions
of law contained therein. In accordance with the magistrate's decision, we grant
respondent's motion to dismiss the complaint and deny the requested writ of mandamus.
                            Objections overruled; respondent's motion to dismiss granted;
                                           relator's request for writ of mandamus denied.

                   DORRIAN, P.J., and LUPER SCHUSTER, J., concur.

                                  ____________________
No. 19AP-853                                                                               6


                                       APPENDIX

                          IN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT


State ex rel. Vincent El Alan Parker Bey,     :

              Relator,                        :

v.                                            :                    No. 19AP-853

Ohio Court of Claims,                         :               (REGULAR CALENDAR)

              Respondent.                     :


                           MAGISTRATE'S DECISION

                             Rendered on December 3, 2020


              Vincent El Alan Parker Bey, pro se.

              Dave Yost, Attorney General, Michael A. Walton, and Halli
              Brownfield, for respondent.


                                   IN MANDAMUS
                         ON RESPONDENT'S MOTION TO DISMISS

       {¶ 17} Relator, Vincent A. Parker, under the name Vincent El Alan Parker Bey,
brings this original action seeking a writ of mandamus ordering respondent, the Court of
Claims of Ohio, to respond to his public records request brought under R.C. 149.43 and pay
statutory damages for respondent's alleged failure to timely comply. Relator also seeks an
order of civil forfeiture for respondent's alleged violation of R.C. 149.351, which imposes a
prohibition against destruction, damage, or disposal of public records other than as
provided by law.
Findings of Fact:
       {¶ 18} 1. Relator filed his complaint in mandamus on December 18, 2019.
No. 19AP-853                                                                                7


       {¶ 19} 2. The complaint avers that relator on March 12, 2019 made a public records
request under Ohio's Public Records Act, R.C. 149.43, addressed to the Clerk of the Court
of Claims by certified mail and received on March 18, 2019. The records request asks for
two items: a copy of the Court of Claims records retention schedule putatively adopted
under R.C. 149.43 and copy of a document submitted as an exhibit in a prior case involving
relator.
       {¶ 20} 3. The complaint further states that respondent has not received an adequate
and timely response to his public records request, and respondent has provided only a copy
of an entry indicating that the exhibit in question could not be located.
       {¶ 21} 4. The Court of Claims case involving the requested exhibit, docket number
2013-00154, commenced in 2013.
       {¶ 22} 5. The Court of Claims is a judicial body of the state of Ohio, created pursuant
to the Court of Claims Act, codified at R.C. 2743.01 et seq.
       {¶ 23} 6. Respondent moved on January 23, 2020 to dismiss the complaint under
Civ.R. 12(B)(6).
Discussion and Conclusions of Law:
       {¶ 24} The matter is before the magistrate on respondent's motion to dismiss the
complaint for failure to state a claim. Proceedings under Civ.R. 12(B)(6) to dismiss a
complaint for failure to state a claim upon which relief can be granted test the sufficiency
of the complaint on its face, and, in appropriate cases, the effect and sufficiency of any
attached documents. State ex rel. Hanson v. Guernsey Cty. Bd. of Commrs., 65 Ohio St.3d
545, 548 (1992), citing Assn. for the Defense of the Washington Local School Dist. v. Kiger,
42 Ohio St.3d 116, 117 (1989). The court may, therefore, only consider the complaint itself
and any written instruments attached thereto by the plaintiff. Cline v. Mtge. Electronic
Registration Sys., 10th Dist. No. 13AP-240, 2013-Ohio-5706, ¶ 9; Brisk v. Draf Indus,, 10th
Dist. No. 11AP-233, 2012-Ohio-1311, ¶ 10; Park v. Acierno, 160 Ohio App.3d 117, 2005-
Ohio-1332, ¶ 29 (7th Dist.). For the court to grant the motion to dismiss for failure to state
a claim upon which relief can be granted, it must appear beyond doubt from the complaint
that relator can prove no set of facts entitling him to a writ of mandamus. LeRoy v. Allen,
Yurasek & Merklin, 114 Ohio St.3d 323, 2007-Ohio-3608, ¶ 14; O'Brien v. Univ.
Community Tenants Union, Inc., 42 Ohio St.2d 242 (1975), syllabus.
No. 19AP-853                                                                                     8


       {¶ 25} Relator seeks a writ of mandamus. In order for this court to issue a writ of
mandamus, relators must show a clear legal right to the relief sought, a clear legal duty on
the part of the respondent to provide such relief, and the lack of an adequate remedy in the
ordinary course of the law. State ex rel. Pressley v. Indus. Comm., 11 Ohio St.2d 141 (1967).
For the reasons that follow, relator's complaint fails to state on its face a clear legal right for
relator or a clear legal duty for respondent, and the motion to dismiss must be granted.
       {¶ 26} Relator brings this mandamus action under the Public Records Act,
R.C. 149.43. The appropriate remedy to compel compliance with Ohio's Public Records Act
is indeed an action in mandamus. R.C. 149.43(C)(1). The Public Records Act, however, no
longer applies to judicial records such as those sought by relator. Such actions beginning
on or after July 1, 2009, are governed by the Rules of Superintendence for the Courts of
Ohio ("Sup.R. __"). State ex rel. Parker Bey v. Byrd, 160 Ohio St.3d 141, 2020-Ohio-2766,
at ¶ 12.
               Generally, if the records requested are held by or were created
               for the judicial branch, then the party seeking to obtain the
               records must submit a request pursuant to Sup.R. 44 through
               47. See Sup.R. 44(B) (defining "court record" as including case
               documents and administrative documents); Sup.R. 44(C)(1)
               (defining "case document" generally as a document "submitted
               to a court or filed with a clerk of court in a judicial action or
               proceeding"); Sup.R. 44(G)(1) (defining "administrative
               document" generally as a document "created, received, or
               maintained by the court to record the administrative, fiscal,
               personnel, or management functions, polices, decisions,
               procedures, operations, organization, or other activities of the
               court"); [State ex rel. Husband v. Shanahan, 157 Ohio St.3d
               148, 2019-Ohio-1853] at ¶ 6. If the party is not seeking to obtain
               the records through the correct vehicle, the party is not entitled
               to the requested records in that action.

State ex rel. Parisi v. Dayton Bar Assn. Certified Grievance Commt., 159 Ohio St.3d 211,
2019-Ohio-5157, ¶ 21.
       {¶ 27} "If a party seeks to obtain judicial records through means other than Sup.R.
44 through 47, the party is not entitled to a writ of mandamus, as the Rules of
Superintendence are the sole vehicle by which a party may seek to obtain such records." Id.
at ¶ 20. Relator seeks records held by the Court of Claims, part of the judicial branch of
government, and arising out of a case commenced on or after July 1, 2009. He has invoked
No. 19AP-853                                                                                 9


the wrong means through which to bring his request, and his complaint accordingly fails to
state a claim for an enforcement action in mandamus under R.C. 149.43(C)(1).
       {¶ 28} Relator's complaint also attempts to bring an action under R.C. 149.351. This
section is titled "Prohibition against destruction or damage of records." The statute
provides that all public records are the property of the public and may not be "removed,
destroyed, mutilated, transferred, or otherwise damaged or disposed of, in whole or in part,
except as provided by law." R.C. 149.351(A). Persons aggrieved by the unlawful destruction
or disposition of records may commence a civil action for injunctive relief, R.C.
149.351(B)(1), or recover a forfeiture in the amount of one thousand dollars for each
violation, R.C. 149.351(B)(2). Such an action must be brought, however, "in the court of
common pleas of the county in which division (A) * * * allegedly was violated."
R.C. 149.351(B). This court of appeals lacks jurisdiction over such an action and must
dismiss it. By dismissing this aspect of the complaint for lack of jurisdiction the court does
not reach the subsequent question of whether R.C. 149.351 applies to court records at all.
       {¶ 29} In summary, the magistrate concludes that relator's complaint fails to state a
claim for which relief can be granted. It is the magistrate's decision and recommendation
that this court grant respondent's motion to dismiss and thereby deny the requested writ.


                                              /S/ MAGISTRATE
                                              MARTIN L. DAVIS




                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
              unless the party timely and specifically objects to that factual
              finding or legal conclusion as required by Civ.R. 53(D)(3).